Citation Nr: 1614251	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint and disc disease, prior to December 10, 2015.

2.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint and disc disease, on or after to December 10, 2015.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy, prior to March 28, 2012.

4.  Entitlement to a rating in excess of 20 percent for right lower extremity femoral damage, previously evaluated as radiculopathy, on or after March 28, 2012.

5.  Entitlement to service connection for a kidney disorder, to include as secondary to the Veteran's service-connected lumbar spine degenerative joint and disc disease.

6.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to December 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.

In the September 2010 rating decision, the RO granted service connection for right lower extremity radiculopathy, and a 10 percent disability rating was assigned.  In a July 2013 rating decision, the RO re-characterized the Veteran's radiculopathy as right lower extremity femoral nerve damage, and a 20 percent disability rating was assigned.  Although the Veteran did not perfect an appeal with respect to the ratings assigned to his radiculopathy /femoral nerve damage, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) directs that associated neurologic abnormalities are to be evaluated.  See 38 C.F.R. § 4.71a, Note (1).  Therefore, the issue of entitlement to an increased rating for right lower extremity radiculopathy/femoral nerve damage is properly before the Board.  

During a January 2012 VA examination, the Veteran indicated that he was not working due to his back pain.  As the Veteran asserts that his service-connected low back disability prevents him from maintaining gainful employment, the Board finds that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue has been added to the title page.

The issues of entitlement to service connection for nephropathy and entitlement to TDIU are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to December 10, 2015, the Veteran's lumbar spine degenerative joint and disc disease was manifested by pain; stiffness; weakness; and no more than 80 degrees of forward flexion after repetitive use, 10 degrees of extension, and 30 degrees or more of left and right lateral flexion and rotation.

2.  Beginning December 10, 2015, the Veteran's lumbar spine degenerative joint and disc disease was manifested by pain; stiffness; weakness; and no more than 45 degrees of forward flexion, 15 degrees of extension, 25 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.

3.  Prior to March 28, 2012, the Veteran's right lower extremity radiculopathy was manifested by moderate incomplete paralysis of the sciatic nerve.

4.  Beginning March 28, 2012, the Veteran's right lower extremity femoral nerve damage has been manifested by moderate incomplete paralysis of the femoral nerve.  


CONCLUSIONS OF LAW

1.  Prior to December 10, 2015, the criteria for a rating in excess of 10 percent for lumbar spine degenerative joint and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2015).

2.  Beginning December 10, 2015, the criteria for a rating in excess of 20 percent for lumbar spine degenerative joint and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2015).

3.  Prior to March 28, 2012, the criteria for a 20 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8526 (2015).

4.  Beginning March 28, 2012, the criteria for a rating in excess of 20 percent for right lower extremity femoral nerve damage have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8526 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With respect to Veteran's appeal of the initial ratings assigned to his service-connected lumbar spine degenerative joint and disc disease (herein after referred to as the Veteran's service-connected low back disability) and right lower extremity radiculopathy/femoral nerve damage, the September 2010 rating decision granted the Veteran's service connection claims, and those claims are now substantiated.  Nevertheless, a July 2012 statement of the case set forth the relevant diagnostic code for evaluating the Veteran's low back disability and a March 2012 rating decision included a description of the rating criteria for radiculopathy.   Accordingly, the Board finds that the Veteran has received the requisite notice.  

The duty to assist the Veteran has also been satisfied.  In May 2010, the RO received the Veteran's service treatment records.  However, in an August 2010 correspondence, the RO indicated that it did not receive records for the Veteran's period of active duty and requested a search for additional service treatment records.  The following day, the Records Management Center indicated that it sent all of the Veteran's service treatment records in its possession in May 2010.  In August 2010, the RO issued a formal finding of unavailability of the Veteran's complete service treatment records in which it indicated that records received from the Records Management Center in May 2010 only contained the Veteran's dental, Reserve, and National Guard treatment records.  It was further noted that in August 2010, the Veteran was advised of such, and he indicated that he did not have any additional service treatment records to submit.  Notwithstanding the formal finding of unavailability, a review of the record reveals that the records received in May 2010 contain over 200 pages of service treatment records spanning the entirety of the Veteran's period of active duty.  Additionally, the RO obtained all available VA and private treatment records.  In May 2010, the Veteran submitted a signed authorization to obtain records from a private chiropractor from whom he received treatment during active duty.  Thereafter, the RO requested the Veteran's treatment records from the private chiropractor; however, the RO's correspondence was returned as undeliverable.  In a June 2010 letter, the RO advised the Veteran of such and requested that he submit the correct mailing address for the chiropractor.  To date, no updated address has been received.  Accordingly, the Board is satisfied that VA has made reasonable efforts to obtain all pertinent treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.

The Veteran was initially provided VA examinations in June 2010, January 2012, and November 2012.  In September 2015, the Board remanded the Veteran's claim in order to provide him with a more recent VA examination in which the examiner commented on the degree of additional loss of motion due to pain, weakness, excess fatigability, incoordination, and flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011).  In December 2015, the Veteran underwent another VA examination, during which the examiner reviewed the evidence of record, considered the Veteran's statements, and administered a thorough clinical evaluation, which provided findings pertinent to the rating criteria, including any additional loss of motion due to pain, weakness, excess fatigability, and incoordination.  Although the examiner was unable to provide an opinion regarding additional functional loss during flare-ups, the examiner provided an explanation as to why such an opinion would require speculation.  As such, the Board finds that the Veteran has received an adequate VA examination and that the RO has substantially complied with the Board's September 2015 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall, 11 Vet. App. at 271.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

During a June 2010 VA examination, the Veteran reported constant moderate lower back pain, stiffness, and weakness, with pain and numbness traveling to the right leg.  He denied any flare-ups or unsteadiness walking, but stated that he walked with a cane to help with balance.  A physical examination revealed an antalgic gait and no evidence of ankylosis of the thoracolumbar spine.  X-rays revealed an old compression fracture at L2 and mild degenerative changes.  Range of motion testing revealed forward flexion to 90 degrees; extension to 35 degrees, left lateral flexion to 35 degrees, right lateral flexion to 35 degrees, left lateral rotation to 45 degrees, and right lateral rotation to 45 degrees.  After five repetitions, forward flexion was limited to 80 degrees, extension was limited to 25 degrees, and left and right lateral rotation were limited to 35 degrees.  There was no additional loss in left and right lateral flexion upon repetitive use.  The examiner observed pain, tenderness, muscle spasm, abnormal movement, and fatigue upon movement, but no weakness, lack of endurance, effusion, instability, redness, heat, or incoordination.  A straight leg raise test was positive on the right and negative on the left.  The diagnoses were degenerative joint disease of the lumbar spine, stats post fracture; intervertebral disc syndrome of the lumbar spine with right sciatic nerve involvement; mild mid lumbar scoliosis; and retrolisthesis at L2-L3.  Left lower extremity muscle strength was normal, but right lower extremity strength was abnormal, which was likely due to impairment of the sciatic nerve.  Patellar and Achilles reflexes were normal, bilaterally.  A pinprick test was abnormal in the right lower extremity, and there was evidence of neuritis.  Temperature test, position sense, vibratory sense, and two point discrimination were all normal in the right lower extremity, but there was decreased sensation in the back of the right thigh.  All left lower extremity sensory functions were normal.  There was no evidence of incapacitating episodes within the past 12 months or any bladder, bowel, or erectile dysfunction.  

In a September 2010 addendum, the June 2010 VA examiner indicated that muscle spasm was not the cause of the Veteran's abnormal gait or his type of scoliosis, which is a spinal deformity.  


During a January 2012 VA examination, the Veteran reported constant lower back pain with increased pain during flare-ups, which varied in severity depending on the level of physical activity.  It was noted that the Veteran walked with a cane to alleviate his limp.  The Veteran also reported that he was not working due to his back pain.  Range of motion testing revealed forward flexion to 90 degrees or greater, extension to 10 degrees, and left and right lateral flexion and rotation to 30 degrees or greater.  The examiner observed objective evidence of pain beginning at the limits of range of motion testing.  There was no evidence of tenderness, pain to palpation, guarding, muscle spasm, or atrophy.  Lower extremity reflexes and muscle strength tests were normal, bilaterally.  Sensation to light touch testing was normal, bilaterally.  A straight leg raise test was negative on the left, but positive on the right.  The examiner indicated that the Veteran exhibited moderate right lower extremity radiculopathy involving the right femoral nerve, which was manifested by constant pain.  The Veteran denied any paresthesias or numbness.  There was no evidence of incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  The diagnoses were degenerative joint disease and intervertebral disc syndrome of the lumbar spine with right femoral nerve involvement.  

During a November 2012 neurological examination, the Veteran reported constant mild pain in the right lower extremity with intermittent episodes of moderate pain.  He also reported moderate right lower extremity numbness, paresthesias, and/or dysesthesias; constant right lower extremity weakness; severely limited range of motion in the right leg; and right lower extremity muscle spasms.  He denied any left leg symptoms.  The Veteran reported walking with a cane due to his right leg sciatica.  Muscle strength testing revealed a four, out of five, for right knee extension, right ankle plantar flexion, and right ankle dorsiflexion.  Muscle strength was otherwise normal, bilaterally.  There was no evidence of muscle atrophy or trophic changes, and the Veteran's gait was normal.  Reflexes were hypoactive in the right knee and ankle, but otherwise normal, bilaterally.  A sensory examination revealed decreased sensation in the right lower leg, ankle, foot, and toes. The diagnoses were right lower extremity radiculopathy associated with degenerative joint and disc disease of the lumbar spine, right leg sciatica due to lumbar degenerative disc disease, lumbar spondylolisthesis, and lumbar scoliosis.   The examiner indicated that the Veteran's radiculopathy was manifested by mild incomplete paralysis of the sciatic nerve on the right side.  It was also noted that the Veteran's previously diagnosed right lower extremity radiculopathy progressed into right leg sciatica.

During a December 2015 VA examination, the Veteran reported increased back pain, which he characterized as a six or seven, out of ten, in severity, even at rest.  He also reported numbness and tingling in the right thigh.  He stated that he regularly walked with a cane and was able to walk or stand for about 20 or 30 minutes.  He denied any flare-ups or loss of function.  He reported no recent back injections or surgeries.  He stated that he treated his pain with Tramadol.  A physical examination revealed scoliosis, decreased range of motion, and mild back pain with pressure on the lower back.  There were no signs of muscle atrophy, ankylosis, guarding, muscle spasm, radiculopathy, or pain with weight bearing.  Lower extremity reflex, straight leg raise, and muscle strength tests were all normal, bilaterally.  Range of motion testing revealed forward flexion to 45 degrees, extension to 15 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 30 degrees.  It was noted that the Veteran exhibited pain with movement, but it did not result in any additional functional loss.  The examiner indicated that there was no additional functional loss after three repetitions and that definitive loss of function during a flare-up could not be determined without resorting to speculation, as "an opinion regarding if, when, and to what extent, in degrees, further 'repetitive use' or reported 'flare-ups' could significantly limit functional ability, is not one with literature support, but instead [is] based on clinical information including history and physical findings."  The diagnoses were facet degenerative joint disease, traumatic L2 fracture, and scoliosis. 

I.  Low Back Disability Rating

Disabilities of the spine are evaluated under the criteria set forth in the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  See 38 C.F.R. § 4.71a.

Pursuant to the General Rating Formula, a 10 percent disability rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or where the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or where there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent disability rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent disability rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of the injury or disease.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).  

Pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  Id.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).

Prior to December 10, 2015, the Veteran's service connected low back disability has been assigned a 10 percent rating pursuant to the General Rating Formula.  Range of motion testing performed prior to December 10, 2015, revealed, at worst, forward flexion limited to 80 degrees after repetitive use, extension limited to 10 degrees, right and left lateral flexion to 30 degrees or more, and right and left lateral rotation to 30 degrees or more.  At worst, the combined range of motion of the thoracolumbar spine was 220 degrees, and there was no evidence of ankylosis.  Although the record shows an antalgic gait and a diagnosis of scoliosis, the June 2010 VA examiner indicated in the September 2010 addendum that muscle spasm was not the cause of the Veteran's abnormal gait or his type of scoliosis, which was a spinal deformity.  Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for any distinct period on appeal prior to December 10, 2015.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Beginning December 10, 2015, the Veteran's service-connected low back disability has been assigned a 20 percent rating pursuant to the General Rating Formula.  Range of motion testing performed in December 2015 revealed forward flexion limited to 45 degrees, extension limited to 15 degrees, left and right lateral flexion limited to 25 degrees, and left and right lateral rotation limited to 30 degrees.  There was no evidence of ankylosis.  As such, the Board finds that a rating in excess of 20 percent is not warranted for any distinct period on appeal on or after December 10, 2015.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242; see also Hart, 21 Vet. at 509-10.  

In making this determination, the Board has considered whether the Veteran's service-connected low back disability resulted in a level of functional loss greater than that contemplated by the disability ratings assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  During the June 2010 VA examination, the Veteran exhibited pain, fatigue, and lack of endurance after five repetitions, which resulted in functional loss in the form of decreased range of motion.  However, the 10 percent disability rating assigned prior to December 10, 2015, is based on decreased range of motion after repetitive use.  Additionally, during the January 2012 VA examination, the only functional loss noted was pain during flare-ups and pain beginning at the limits of range of motion testing.  During the December 2015 VA examination, the Veteran exhibited pain with movement, but it did not result in any additional functional loss.  Moreover, there was no additional functional loss after repetitive use, and the examiner was unable to provide an opinion as to loss of function during flare-ups without resorting to speculation.  Based on the foregoing, the Board finds that the Veteran experienced pain; however, the record does not show that it caused additional functional impairment in terms of range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based on limitation of range of motion).  Accordingly, higher schedular ratings for limitation of motion are not warranted based on additional functional loss or impairment.  Id.; see also DeLuca, 8 Vet. App. at 204-06. 

The Board has considered whether a higher disability rating is warranted based on incapacitating episodes; however, there is no evidence of incapacitating episodes at any time during the appeal period.  According, a higher disability rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered whether a separate disability rating is warranted for any associated neurologic abnormalities, including radiculopathy and/or bowel and bladder symptoms.  See 38 C.F.R. § 4.71a, Note (1).  A review of the record reveals no evidence of any bladder or bowel dysfunction or a diagnosis of left lower extremity radiculopathy.  Accordingly, a separate disability rating is not warranted.

II.  Right Lower Extremity Radiculopathy/Femoral Nerve Damage Rating

Prior to March 28, 2012, the Veteran's service-connected right lower extremity radiculopathy has been assigned a 10 percent disability rating pursuant to the criteria set forth in Diagnostic Code 8520.  Beginning March 28, 2012, the Veteran's service-connected right lower extremity femoral nerve damage has been assigned a 20 percent disability rating pursuant to the criteria set forth in Diagnostic Code 8526.  

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under Diagnostic Code 8526, a 10 percent rating is assigned for mild incomplete paralysis of the femoral nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the femoral nerve; a 30 percent rating is assigned for severe incomplete paralysis of the femoral nerve; and a maximum 40 percent rating is assigned for complete paralysis of quadriceps extensor muscles.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

A review of the record reveals that prior to March 28, 2012, the Veteran reported constant, moderate pain radiating to the right lower extremity.  Straight leg raise tests were positive on the right side, and right lower extremity strength was abnormal due to impairment of the sciatic nerve.  Resolving any doubt in favor of the Veteran, the Board finds that the prior to March 28, 2012, the Veteran's right lower extremity radiculopathy more nearly approximated moderate impairment of the sciatic and/or femoral nerve.  Accordingly, a 20 percent disability rating is warranted prior to March 28, 2012.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8526.  

Beginning March 28, 2012, the record shows that the Veteran reported constant mild pain in the right lower extremity with intermittent episodes of moderate pain.  He also reported moderate right lower extremity numbness, paresthesias; constant lower extremity weakness; severely limited range of motion in the right leg; and right lower extremity muscle spasms.  Muscle strength was a four, out of five, for right knee extension, right ankle plantar flexion, and right ankle dorsiflexion, but was otherwise normal.  There was no evidence of muscle atrophy or trophic changes, and the Veteran's gait was normal.  Reflexes were hypoactive in the right knee and ankle.  The November 2012 VA examiner characterized the Veteran's right lower extremity neurological symptoms as "mild incomplete paralysis of the sciatic nerve."  The December 2015 VA examiner indicated that the Veteran did not exhibit any lower extremity neurological symptoms.  Nevertheless, the Board will not disturb the 20 percent disability rating already assigned for moderate incomplete paralysis of the femoral nerve beginning March 28, 2012.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526.

Based on the foregoing, the Board finds that the record does not show moderately severe incomplete paralysis of the sciatic nerve or severe incomplete paralysis of the femoral nerve.  As such, a rating in excess of 20 percent is not warranted for right lower extremity radiculopathy for any distinct period on appeal.  See Hart, 21 Vet. App. at 509-10.

III.  Extraschedular Consideration

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned schedular ratings inadequate.  As determined above, the Veteran's service-connected low back disability has been manifested by pain, stiffness, weakness, and limitation of motion.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned schedular ratings.  The Board notes that in a July 2012 written statement, the Veteran indicated that after his in-service back injury, he was told that he may never walk normally again, and he contemplated suicide.  Indeed, such psychiatric symptoms would not be contemplated by the schedular ratings assigned to the Veteran's service connected low back disability.  See VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  However, service connection is in effect for posttraumatic stress disorder based entirely on the Veteran's in-service back injury, and a 70 percent disability rating has been assigned for symptoms including depressed mood, disturbances motivation, and suicidal ideation.  Thus, assigning an extraschedular rating for the Veteran's low back disability based on psychiatric symptoms would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2015) (evaluating the same disability under various diagnoses, which is known as "pyramiding," is to be avoided).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning disability ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 
 


ORDER

An initial rating in excess of 10 percent for lumbar spine degenerative joint and disc disease prior to December 10, 2015, is denied.

A rating in excess of 20 percent for lumbar spine degenerative joint and disc disease on or after to December 10, 2015, is denied.

An initial rating in excess of 20 percent for right lower extremity radiculopathy prior to March 28, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A rating in excess of 20 percent for right lower extremity femoral damage on or after March 28, 2012, is denied.


REMAND

With respect to the claim of entitlement to TDIU, a review of the record reveals no information regarding the Veteran's education and occupational experience.  As such, the Board is without sufficient information to determine whether the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation consistent with his education and occupational experience.  Therefore, the Board finds that a remand is necessary to develop a claim of entitlement to TDIU.  

In a March 2012 rating decision, the RO denied the Veteran's claim of entitlement to service connection for nephropathy.  In a written statement received later that month, the Veteran indicated that he wished to file a service connection claim for a kidney disorder, secondary to his service-connected low back disability.  The Veteran further stated that "if any of the issues that I present in this statement were considered in a decision in the past 12 months, please accept this document as my notice of disagreement."  The Board construes the Veteran's March 2012 written statement as a notice of disagreement with respect to the denial of service connection for nephropathy.  To date, a statement of the case has not been issued with respect to this issue.  Therefore, it is remanded to the RO for issuance of a statement of the case and to provide the Veteran with an opportunity to perfect an appeal of such issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

Accordingly, the case is remanded for the following action:

1.   The RO must provide the Veteran with the appropriate statutory and regulatory notice regarding the issue of entitlement to TDIU and request that the Veteran submit a VA Form 21-4192 (Request for Employment Information in Connection with a Claim for Disability Benefits).
2.  Thereafter, the RO must issue a statement of the case and notification of the Veteran's appellate rights with respect to the issue of entitlement to service connection for a kidney disorder.  38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to TDIU must be adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


